 1                                                                                                 O
 2
 3
 4
 5
 6
 7
 8
                           United States District Court
 9
10
                           Central District of California
11       In re Trader Joe’s Tuna Litigation            Case № 2:16-cv-01371-ODW (AJWx)
12                                                     ORDER DENYING PRELIMINARY
13                                                     APPROVAL OF CLASS ACTION
                                                       SETTLEMENT WITHOUT
14
                                                       PREJUDICE [90]
15
16
17                                      I.    INTRODUCTION
18           Plaintiff Atzimba Reyes, on behalf of herself and others similarly situated, alleges
19   that Defendants, Trader Joe’s Company and Trader Joe’s East, Inc. (collectively,
20   “Defendants”), underfilled certain 5-ounce canned tuna products. Reyes, on behalf of
21   the settlement class, and Defendants, on behalf of the suppliers of certain Trader Joe’s
22   5-ounce canned tuna products, reached a stipulated settlement. Reyes now moves,
23   without opposition, for preliminary approval of the class action settlement. (Mot. for
24   Prelim. Approval of Class Action Settlement (“Mot.”), ECF No. 90-1.) For the reasons
25   discussed below, the Court DENIES the Motion.1 (ECF No. 90.)
26
27
28
     1
      After carefully considering the papers filed in connection with the Motion, the Court deemed the
     matter appropriate for decision without oral argument. Fed. R. Civ. P. 78; C.D. Cal. L.R. 7-15.
 1                                   II.   BACKGROUND
 2         Beginning in early 2016, several plaintiffs initiated various actions against
 3   Defendants alleging Defendants underfilled certain 5-ounce canned tuna products.
 4   (Mot. 4–7; Decl. of L. Timothy Fisher (“Fisher Decl.”) Ex. 1 (“Stipulated Settlement
 5   Agreement” or “SSA”) ¶¶ A–F, ECF No. 90-3.) The various plaintiffs initiated the
 6   actions in New York (Magier v. Trader Joe’s Co., No. 1:16-cv-99943 (S.D.N.Y. filed
 7   Jan. 5, 2016)), California (Joseph v. Trader Joe’s Co., 2:16-cv-01371-ODW-AJW
 8   (C.D. Cal. filed Feb. 26, 2016); Shaw v. Trader Joe’s Co., 2:16-cv-02686-ODW-AJW
 9   (C.D. Cal. filed Apr. 19, 2016)), and Illinois (Aliano v. Trader Joe’s Co., No. 1:16-cv-
10   02623 (N.D. Ill. filed Feb. 26, 2016)). (SSA ¶¶ A–F.) In May 2016, the parties to these
11   actions stipulated to venue in the Central District of California, and the actions were
12   voluntarily transferred. (Id. ¶ G.) In November 2016, the Court consolidated the
13   actions under the caption In re Trader Joe’s Tuna Litigation, No. 2:16-cv-01371-ODW-
14   AJW. (Id. ¶ H.) The Court appointed Plaintiffs Magier’s and Reyes’s counsel, Bursor
15   & Fisher, P.A., as sole Interim Class Counsel. (Id. ¶ K.)
16         Following pleading amendments and motion practice, the Court dismissed
17   Plaintiff Magier’s claims in their entirety and certain claims in the Second Amended
18   Complaint (“SAC”). (Id. ¶ Q; Order Granting, In Part, Defs.’ Mot. to Dismiss (“Order
19   MTD SAC”), ECF No. 68.) The only remaining claims are Plaintiff Reyes’s claims for
20   breach of implied warranty of merchantability, unjust enrichment, fraud, violation of
21   California’s Consumer Legal Remedies Act, violation of California’s Unfair
22   Competition Law, and violation of California’s False Advertising Law. (SSA ¶ Q; see
23   Order MTD SAC.)
24         The parties engaged in formal and informal discovery over a period of several
25   months.   (Mot. 7; SSA ¶¶ S–AA.)       They exchanged “detailed data and analytics
26   regarding Trader Joe’s pressed weight testing, as well as nationwide wholesale and
27   retail sales data regarding Trader Joe’s Tuna Products.”           (Mot. 7.)   Plaintiff
28   commissioned the U.S. National Oceanic and Atmospheric Administration (“NOAA”)


                                                2
 1   to complete pressed-weight testing and for expert consultation regarding test data. (Id.)
 2   After more than six months of informal negotiations and an in-person mediation, on
 3   July 9, 2018, the parties reached an agreement, subject to the Court’s approval. (Id. at
 4   8; SSA ¶ BB.)
 5         Plaintiff now moves for preliminary approval of the class action settlement. (See
 6   Mot.) Specifically, Plaintiff requests that the Court: “(1) Grant preliminary approval of
 7   the proposed Settlement; (2) Provisionally certify the Settlement Class on a nationwide
 8   basis for the purposes of preliminary approval, designate Plaintiff Reyes as the Class
 9   Representative, and Bursor & Fisher, P.A. as Class Counsel for the Settlement Class;
10   (3) Establish procedures for giving notice to members of the Settlement Class;
11   (4) Approve forms of notice to Settlement Class Members; (5) Mandate procedures and
12   deadlines for exclusion requests and objections; and (6) Set a date, time and place for a
13   final approval hearing.” (Id. at 2.)
14                       III.   PROPOSED SETTLEMENT TERMS
15         The parties executed a Stipulation for Class Action Settlement to reflect the
16   compromise reached. (See SSA.) The key provisions follow.
17   A.    Relevant Definitions
18         The Stipulated Settlement Agreement defines the proposed settlement class as
19   “[a]ll persons in the United States who purchased Trader Joe’s Tuna (defined below)
20   from January 5, 2012 through the date on which class notice is disseminated.” (SSA
21   ¶ 1.20 (defining “Settlement Class” and “Settlement Class Members”).) “Trader Joe’s
22   Tuna” or “Trader Joe’s Tuna Products” is defined as “(i) 5-ounce canned Trader Joe’s
23   Albacore Tuna in Water Salt Added, (ii) 5-ounce canned Trader Joe’s Albacore Tuna
24   in Water Half Salt, (iii) 5-ounce canned Trader Joe’s Albacore Tuna in Water No Salt
25   Added, (iv) 5-ounce canned Trader Joe’s Albacore Tuna in Olive Oil Salt Added,
26   (v) 5-ounce canned Trader Joe’s Skipjack Tuna in Water With Sea Salt, and
27   (vi) 5-ounce canned Trader Joe’s Yellowfin Tuna in Olive Oil Solid Light, purchased
28   during the Settlement Class Period.” (Id. ¶ 1.26.)


                                                3
 1   B.        Settlement Fund
 2             The SSA provides that Defendants will pay $1.3 million in cash as the Settlement
 3   Fund, which is Defendants’ total financial obligation, for payment of: valid claims of
 4   Settlement Class members; settlement administration costs which the proposed
 5   Settlement Administrator estimates to be $357,953 (over 25% of the entire settlement
 6   amount); check distribution costs; Attorneys’ Fees and Costs to Class Counsel, not to
 7   exceed one-third (1/3) of the total Settlement Fund; and the Incentive Award, if any, to
 8   the Class Representative, not to exceed $5000. (Id. ¶¶ 2.1, 3.1.)
 9             Each Settlement Class Member who submits a valid claim will receive a flat rate
10   cash award of $29, subject to dilution or inflation depending on the total number of
11   claims submitted. (Id. ¶¶ 2.3, 2.6, 2.8.) The SSA provides that any funds from checks
12   remaining uncleared after 180 days from issuance shall be donated to a charity agreed
13   upon by Class Counsel, Defendants’ Counsel, and the Settlement Administrator. (Id.
14   ¶ 2.7.)
15             A Settlement Class Member may submit a maximum of one claim on a Court-
16   approved Claim Form, either online or through the mail, regardless of the number of
17   Trader Joe’s Tuna Products purchased. (Id. ¶ 2.3.) A Settlement Class Member must
18   confirm under penalty of perjury the specific product purchased and that the purchase
19   was made within the Settlement Class Period. (Id.) Although Plaintiff argues the
20   proposed Settlement Class consists of potentially millions of consumers (see Mot. 15),
21   the parties estimate that 17,300 valid claims will exhaust the Settlement Fund (id. at 24;
22   Fisher Decl. ¶ 13).
23   C.        Notice to Settlement Class
24             The parties have selected KCC Class Action Services, LLC (“KCC”), as the
25   Settlement Administrator. (SSA ¶ 1.19; Fisher Decl. ¶ 15.) KCC’s proposed notice
26   plan includes a dedicated settlement website and toll-free phone number, an Internet
27   banner ad campaign, and print publication in National Geographic, the New York
28   Times, and the Los Angeles Daily News (the “Media Plan”). (Mot. 23–24; Decl. of


                                                   4
 1   Carla Peak (“Peak Decl.”) ¶¶ 8–12, ECF No. 90-9.) This Media Plan is expected to
 2   reach approximately 70% of likely Settlement Class Members. (Mot. 24.)
 3         The parties propose to distribute a short form and a long form class notice using
 4   the above described Media Plan. (Mot. 22–24; Fisher Decl. ¶ 16, Exs. 5–6.) Both
 5   notices inform potential Settlement Class Members that they may accept, object, or opt
 6   out of the settlement. (Fisher Decl. Exs. 5–6.) The notices describe the procedures a
 7   potential Settlement Class Member must follow for each action. (Id.) A Settlement
 8   Class Member may submit a claim online or by mail; the claim form will be available
 9   online at the Settlement Website or upon request in hard copy. (Id. Ex. 5; id. Ex. 6, at
10   4; see also Suppl. Fisher Decl. Ex. 1 (“Claim Form”), ECF No. 94.) Settlement Class
11   Members may opt-out only by mailing a request for exclusion to a specified address
12   with the requested information. (See Fisher Decl. Ex. 6, at 5; see also Suppl. Fisher
13   Decl. Ex. 2 (“Exclusion Request Form”).)         The Exclusion Request Form will be
14   available on the Settlement Website. (Fisher Decl. Ex. 6, at 5.) The class notice also
15   informs potential class members how to object to the settlement or make an appearance.
16   (See id. Exs. 5–6.) The full SSA will also be available on the Settlement Website,
17   although the SSA does not provide that the anticipated motion for fees and incentive
18   award will be similarly posted. (See id. Ex. 6, at 8–9.)
19   D.    Released Claims
20         The SSA provides that Settlement Class Members who do not opt-out will release
21   all claims:
22           arising from the factual allegations and/or legal claims made in the Action,
             or arising from similar or related allegations, claims, or causes of action,
23           including without limitation any allegations of false, misleading, or
24           deceptive advertising or violation of the Consumers Legal Remedies Act,
             allegations of underfilling of Trader Joe’s Tuna and/or any allegations of
25
             damages arising from the purchase of any Trader Joe’s Tuna at any time
26           on or after January 5, 2012 and prior to the time the Class is notified
27
             (collectively, the “Released Claims”).

28   (SSA ¶ 6.1.)    Settlement Class Members “shall be deemed to have waived and


                                                 5
 1   relinquished . . . [the] rights and benefits of California Civil Code section 1542” and
 2   equivalent provisions under other state or federal law. (Id.)
 3                                      IV.    ANALYSIS
 4         The Court must first address whether the class may be provisionally certified for
 5   settlement purposes before evaluating the fairness, adequacy, and reasonableness of the
 6   proposed settlement or reviewing the adequacy of the proposed class notice.
 7         Class certification is a prerequisite to preliminary settlement approval. Class
 8   certification is appropriate only if each of the four requirements of Federal Rules of
 9   Civil Procedure (“Rule”) 23(a) and at least one of the requirements of Rule 23(b) are
10   met. Amchem Prods., Inc. v. Windsor, 521 U.S. 591, 614, 621 (1997). Under Rule
11   23(a), the plaintiff must show that: “(1) the class is so numerous that joinder of all
12   members is impracticable; (2) there are questions of law and fact common to the class;
13   (3) the claims or defenses of the representative parties are typical of the claims or
14   defenses of the class; and (4) the representative parties will fairly and adequately protect
15   the interests of the class.” Fed. R. Civ. P. 23(a).
16         Next, the proposed class must meet at least one of the requirements of Rule 23(b),
17   as applicable here, Rule 23(b)(3): (1) “questions of law or fact common to class
18   members predominate over any questions affecting only individual members,” and/or
19   (2) “a class action is superior to other available methods for fairly and efficiently
20   adjudicating the controversy.” Fed. R. Civ. P. 23(b)(3). Where class certification is
21   sought for settlement purposes only, the certification inquiry still “demand[s] undiluted,
22   even heightened, attention.” Amchem, 521 U.S. at 620.
23   A.    Rule 23(a) Requirements
24         The proposed class meets all four Rule 23(a) factors. First, it is sufficiently
25   numerous. Rule 23(a)(1) requires that the class be “so numerous that joinder of all
26   members is impracticable.” Fed. R. Civ. P. 23(a)(1). While “[n]o exact numerical cut-
27   off is required,” “numerosity is presumed where the plaintiff class contains forty or
28   more members.” In re Cooper Cos. Inc. Sec. Litig., 254 F.R.D. 628, 634 (C.D. Cal.


                                                  6
 1   2009).   The parties estimate the class size in this case is approximately 17,300
 2   consumers. (Mot. 15, 24.) Thus, the class is sufficiently numerous.
 3         Next, the claims of the potential class members demonstrate common questions
 4   of fact. See Fed. R. Civ. P. 23(a)(2); Mazza v. Am. Honda Motor Co., 666 F.3d 581,
 5   589 (9th Cir. 2012) (“commonality only requires a single significant question of law or
 6   fact.”). Even a single common contention is sufficient, provided it is “of such a nature
 7   that it is capable of classwide resolution—which means that determination of its truth
 8   or falsity will resolve an issue that is central to the validity of each one of the claims in
 9   one stroke.” Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338, 351 (2011). Here, the
10   claims of Settlement Class Members are based on the same factual predicate as
11   Plaintiff’s, namely that Defendants underfilled Trader Joe’s Tuna Products, and
12   Settlement Class Members purchased them.            The truth or falsity of the alleged
13   underfilling will resolve an issue central to all claims.         Thus, the allegation of
14   underfilling and Defendants’ defenses are questions common to all Settlement Class
15   Members. As such, the class meets the commonality requirement.
16         Plaintiff also meets the typicality requirement. Typicality in this context means
17   that the representative claims are “reasonably co-extensive with those of absent class
18   members; they need not be substantially identical.” Hanlon v. Chrysler Corp., 150 F.3d
19   1011, 1020 (9th Cir. 1998). Here, Plaintiff’s claims arise out of the same circumstances
20   as those of the other class members, namely that Plaintiff purchased Defendants’
21   underfilled Trader Joe’s Tuna Products during the Settlement Class Period. (See
22   generally SAC, ECF No. 55; Mot. 17.) Thus, Plaintiff is typical of the class she seeks
23   to represent.
24         Finally, Plaintiff and her counsel satisfy the adequacy requirement for
25   representing absent class members. This requirement is met where the named plaintiff
26   and her counsel do not have conflicts of interest with other class members and will
27   vigorously prosecute the interests of the class. Hanlon, 150 F.3d at 1020. No evidence
28   suggests that Plaintiff or her counsel have a conflict of interest with other class


                                                  7
 1   members. Additionally, the history of this action demonstrates that Plaintiff and her
 2   counsel have vigorously pursued this litigation.         Finally, Plaintiff’s counsel has
 3   experience prosecuting large consumer class actions, and specifically actions involving
 4   the very issues in dispute here, underfilling cans of tuna. (Mot. 17–18; Fisher Decl.
 5   Ex. 4 (“Firm Resume”).) Accordingly, Plaintiff and her counsel satisfy the adequacy
 6   requirement.
 7   B.    Rule 23(b)(3) Requirements
 8         Rule 23(b)(3) requires the Court to find “that the questions of law or fact common
 9   to class members predominate over any questions affecting only individual members,
10   and that a class action is superior to other available methods for fairly and efficiently
11   adjudicating the controversy.”      Fed. R. Civ. P. 23(b)(3).        “The Rule 23(b)(3)
12   predominance inquiry tests whether the proposed classes are sufficiently cohesive to
13   warrant adjudication by representation.” Hanlon, 150 F.3d at 1022 (citing Amchem, 521
14   U.S. at 623). “When common questions present a significant aspect of the case and
15   they can be resolved for all members of the class in a single adjudication, there is a clear
16   justification for handling the dispute on a representative rather than on an individual
17   basis.” Id. “[W]hether questions of law or fact common to class members predominate
18   begins, of course, with the elements of the underlying cause of action.” Erica P. John
19   Fund, Inc. v. Halliburton Co., 563 U.S. 804, 809–10 (2011) (internal quotation marks
20   omitted).
21         Although the SAC indicates a nationwide class and a California subclass, the
22   SSA seeks provisional certification of only a nationwide class. (SAC ¶¶ 11, 19, 21;
23   SSA ¶ 1.20.) Plaintiff’s claims include breach of implied warranty of merchantability,
24   unjust enrichment, fraud, violation of California’s Consumer Legal Remedies Act,
25   violation of California’s Unfair Competition Law, and violation of California’s False
26   Advertising Law. (Mot. 7; Order MTD SAC.) “California law may only be used on a
27   classwide basis if the interests of other states are not found to outweigh California’s
28   interest in having its law applied.” Yamada v. Nobel Biocare Holding AG, 825 F.3d


                                                  8
 1   536, 541 (9th Cir. 2016) (quoting Mazza, 666 F.3d at 590) (internal quotation marks
 2   omitted).2
 3          In Mazza, the Ninth Circuit determined that courts must conduct a “three-step
 4   governmental interest test” before a court may certify a nationwide class applying
 5   California law. Id. The test requires first, a determination of “whether the relevant law
 6   of each of the potentially affected jurisdictions” differs materially. Mazza, 666 F.3d at
 7   590 (quoting McCann v. Foster Wheeler LLC, 48 Cal. 4th 68, 81–82 (2010)). Second,
 8   where a material difference exists, “the court examines each jurisdiction’s interest in
 9   the application of its own law under the circumstances of the particular case to
10   determine whether a true conflict exists.” Id. Finally, where a true conflict exists, the
11   court must compare each jurisdiction’s interest in application of its own law “to
12   determine which state’s interest would be more impaired if its policy were
13   subordinated.” Id.
14          Here, Plaintiff fails to mention Mazza, let alone conduct the required analysis,
15   despite seeking to apply California consumer protection laws to a nationwide class of
16   purchasers across at least 40 states. See id. at 591, 592 (finding it an abuse of discretion
17   to certify a nationwide class “under California law that contained class members who
18   [made purchases] in different jurisdictions with materially different consumer
19   protection laws.”) Further, Mazza found “[t]he elements necessary to establish a claim
20   for unjust enrichment also vary materially from state to state.” Id. at 591. Plaintiff
21   ignores this authority and instead cites non-binding authority that pre-dates Mazza to
22   argue in favor of predominance that “the law of unjust enrichment is uniform through
23   the United States.” (Mot. 19.) Finally, Plaintiff fails to address the choice of law issue
24   with respect to her breach of implied warranty and fraud claims.
25
26
27   2
       “A federal court sitting in diversity must look to the forum state’s choice of law rules to determine
28   the controlling substantive law.” Mazza, 666 F.3d at 589 (quoting Zinser v. Accufix Research Inst.,
     Inc., 253 F.3d 1180, 1187 (9th Cir. 2001)).


                                                       9
 1         Plaintiff does not address the choice of law issue or provide support for the notion
 2   that the types of concerns addressed in Mazza present no roadblock to certification for
 3   class settlement purposes. Consequently, the Court cannot find the predominance
 4   requirement met so as to provisionally certify the class for settlement purposes.
 5         As class certification is a prerequisite to preliminary settlement approval and the
 6   Court cannot provisionally certify the class, the Court does not address the fairness of
 7   the proposed settlement or adequacy of the proposed class notice.
 8                                    V.    CONCLUSION
 9         For the reasons discussed above, the Court DENIES the Motion for Preliminary
10   Approval of Class Settlement WITHOUT PREJUDICE. (ECF No. 90.) The Court
11   GRANTS LEAVE TO REFILE within 60 days of the date of this Order.
12
13         IT IS SO ORDERED.
14
15         April 1, 2019
16
17                                ____________________________________
18                                         OTIS D. WRIGHT, II
                                   UNITED STATES DISTRICT JUDGE
19
20
21
22
23
24
25
26
27
28



                                                10
